Citation Nr: 1419648	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD. 

3.  Entitlement to service connection for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2013 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from October 21, 2010.  To date, it does not appear that the Veteran has disagreed with any aspect of the October 2013 decision.  Thus, any issue regarding TDIU is not currently before the Board.  In this regard, the Board notes that while the issue of entitlement to TDIU is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), because that benefit has been granted and the Veteran has not disagreed with any aspect of that grant, including with respect to the assigned effective date, the matter is no longer part of the increased rating claims on appeal.  See 38 U.S.C.A. § 7105 (West 2002) (prescribing procedures for initiating an appeal). 

In a December 2013 rating decision, the RO increased the Veteran's disability rating for PTSD from 50 percent to 100 percent, effective June 19, 2012.  In as much as the effective date assigned for the 100 percent rating did not extend through the period in which the assigned rating was reduced from 70 percent to 50 percent, the matter concerning the propriety of the reduction remains on appeal.

In February 2012, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

A review of the Virtual VA or VBMS processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a March 2009 rating decision, a 70 percent evaluation was assigned for PTSD, effective February 3, 2009.

2.  In January 2010, the RO proposed to reduce the disability evaluation for the Veteran's service-connected PTSD from 70 percent to 50 percent; the RO promulgated that proposed reduction in a June 2010 rating decision, effective September 1, 2010.

3.  The evidence at the time of the June 2010 rating decision did not demonstrate material improvement in the Veteran's PTSD that was reasonably certain to be maintained under the ordinary conditions of life.

4.  Prior to June 19, 2012, the Veteran's service-connected PTSD was not manifested by total occupational and social impairment.

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's current bilateral heel spurs and tendinitis had its clinical onset during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected PTSD from 70 percent to 50 percent was improper; the criteria for restoration of the 70 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.344, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for an evaluation greater than 70 percent prior to June 19, 2012 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for entitlement to service connection for bilateral heel spurs and tendinitis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

The Board points out that, inasmuch as it was VA that initiated the reduction action, this appeal does not encompass a "claim" to which the VCAA applies.  Rating reduction actions involve a separate set of due process requirements.  To this end the Board observes that the RO provided the Veteran with a January 2010 communication proposing to decrease the rating for PTSD, and providing the Veteran with notice of the proposed reduction and informing him that he could submit medical or other evidence to show why the reduction should not be made.  The Veteran was advised that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was notified that if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record. 

Concerning the remaining issues on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for entitlement to service connection for tendinitis of both heels and PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2009 rating decision reflects the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the February 2009 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The March 2009 rating decision granted service connection for PTSD and assigned an effective date.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for PTSD has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for that disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed in February 2009. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records.

VA examinations were conducted in March and October 2009, and in February and June 2012.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2012 video conference hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims.

Rating Reduction

Applicable Law

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, which is not the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421. 

Where a scheduler rating has been in effect for less than five years, as is the case here, re-examination disclosing improvement will warrant a rating reduction.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The global assessment of functioning score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. Instead, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In June 2010, after proposing to reduce the evaluation assigned the PTSD, the RO reduced the assigned disability rating from 70 to 50 percent effective September 1, 2010.  At that point, the 70 percent rating had been in effect for less than two years, from February 2009 to August 2010.

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case. Rather, because the Veteran's 70 percent disability rating had only been in effect since February 2, 2009, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  The RO satisfied these procedural requirements by scheduling the Veteran for a VA re-examination, which took place in October 2009.  Thereafter, it issued a January 2010 rating decision, informing the Veteran of the proposed reduction. 

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Here, the effective date of the reduction was September 1, 2010.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction. 

Thus, the only issue remaining is whether the reduction was proper based upon the evidence of record.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Here, the record does not establish that the rating reduction was warranted.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas.  The March 2009 VA examination on which the 70 percent evaluation was based showed experiences of guilt and re-experiencing combat events during the night in nightmares.  During the daytime he had intrusive thoughts about Iraq triggered by sites or sounds which reminded him of Iraq.  He had startle reaction and was guarded around people.  In addition to PTSD symptoms, the examiner noted the Veteran had major depression.  These symptoms included sleep disturbance, lack of daytime energy, and difficulty concentrating.  The Veteran reported that in the week prior to the examination he was out of work two days.  The examiner noted the Veteran was taking medication for his PTSD symptoms and that his PTSD was chronic and severe.  The Veteran was assigned a GAF score of 45.  The October 2009 VA examination on which the reduction was based indicated that the Veteran continued to experience severe symptoms of PTSD.  The examiner noted that since the previous examination, the Veteran felt his symptoms had increased to the point of harming others.  He also seemed constantly depressed, sad and periodically experienced suicidal thoughts.  He continued to experience nightmares five times a week and flashbacks three or four times.  He was anxious and easily agitated.  The Veteran reported finding it difficult to be close to people and very difficult to socialize normally as he preferred to be alone.  He was easily startled and over reacted to noises and people joking around.  He was passing in school, but indicated it was a struggle.  The examiner noted that due to PTSD symptoms, such as poor impulse control, startle response, irritability, chronic fatigue, poor concentration, and memory as well as preference to be alone and his dislike for supervision and criticism, the Veteran was having much difficulty coping with competitive employment.  In the examiner's opinion, the Veteran might be unable to cope with competitive employment on a regular basis.  The examiner also concluded that the Veteran met the standard of PTSD with signs and symptoms which result in deficiencies in most of the following areas: work, school, family relations, memory, concentration, and mood.  The Veteran was assigned a GAF score of 50.  

The RO reduced the evaluation based primarily on the Veteran not meeting the criteria for a 70 percent evaluation, rather than the relevant criteria that the PTSD actually improved.  The only evidence suggestive of improvement were records from his September 2009 stay in a VA domiciliary program.  Those records note that the Veteran reported making progress and that therapy and medication had made him feel a little better and less agitated.  In his statement dated in February 2010, in response to the January 2010 proposal by the RO to decrease his PTSD rating, the Veteran stated that he was still taking two medications for his PTSD and had suicidal and homicidal ideation and that at the time of the September 2009 inpatient domiciliary report he was enrolled in school which did not work out well due to his problems with concentration and memory.  He noted that while in the VA domiciliary program he was in good spirits but things changed as soon as he got back into society and life.

Although the Veteran's VA domiciliary program report noted the Veteran to be in good spirits and helpful, the October 2009 VA examiner noted that the Veteran continued to experience severe symptoms of PTSD.  With the exception of the VA domiciliary program report in 2009, the medical evidence of record is absent of any indication or signs of improvement in the Veteran's PTSD.  In this respect, the Board notes that the Veteran is competent to describe his PTSD symptoms and that the VA domiciliary program was in an isolated setting away from society and day to day life experiences, experiences which triggered his symptoms once released from the program.  In addition, the RO based its reduction on particular symptoms existing or not mentioned by the rating schedule.  The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Therefore, based on the history and medical evidence, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not establish improvement.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is clear that there was no actual improvement in the Veteran's disability as the October 2009 examiner noted continued severe symptoms of PTSD. Therefore, the Board finds that restoration of the 70 percent rating for his service-connected PTSD, effective September 1, 2010, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Increased Rating

The Veteran also requested entitlement to a higher disability rating for PTSD.  By a rating decision dated in March 2009, the Veteran was granted service connection for PTSD and assigned a rating of 70 percent effective February 3, 2009, the date of claim.  The RO granted an evaluation of 100 percent because of hospitalization over 21 days from September 25, 2009; an evaluation of 70 percent from January 1, 2010; a reduction to 50 percent from September 1, 2010, which has been restored to 70 percent as a result of this decision; and as noted above in a December 2013 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent effective June 19, 2012.

At a March 2009 VA examination, it was noted that the Veteran's speech was slow, monotonal, and halting.  His responses were logical.  The Veteran reported feeling depressed.  He denied any prior suicide attempts or current thoughts of hurting himself or others.  There was no clinical evidence of any auditory hallucinations.  There was no indication of any delusional thinking and no evidence of any panic disorder symptoms.  The examiner noted difficulty with sleep.  He was fully oriented.  He was able to name the current U.S. President but could not recall prior U.S. Presidents.  He had difficulty recalling three objects after five to ten minutes.

The diagnoses included PTSD, chronic and severe; major depressive disorder, recurrent, severe without psychotic features secondary to chronic and severe PTSD.  A GAF score of 45 was assigned.  At the time of the examination the Veteran was working as a machine operator on a fulltime basis.  The Veteran described difficulty with frequent loud noises to which he responded with a classic startle response.  He was able to work only because he was highly motivated.  The Veteran reported that his symptoms of PTSD including daytime intrusive Iraq combat thoughts and needing to avoid sights or sounds that remind him of Iraq combat experiences caused problems with his work.  The examiner noted that the effect of the PTSD on the Veteran's work was severe.  His symptoms of major depression including decreased daytime mental and emotional energy and endurance, his difficulty with concentration and his difficulties with overall motivation caused problems.  The Veteran reported that in the week prior to the examination he was out of work two days.  

The examiner noted that the Veteran was on medication but despite medication he still had significant symptoms of depression caused by his basic primary PTSD.  The examiner stated that the Veteran would require ongoing psychiatric evaluation, treatment, and periodic evaluation of his medications.  

VAMC treatment reports indicate that the Veteran was admitted in September 2009 to a domiciliary program in a unit developed to treat problems of veterans from the Iraq and Afgan war zones with PTSD.  He was treated individually and in groups to help deal with problems.  His chief complaints included intense anger problems, self-isolation, anxiety, difficulty concentrating, memory problems, and guilt.  In September 2009, the Veteran's GAF score was assessed as 51 and in December 2009 it was assessed at 60.  The Veteran was discharged from the domiciliary program on December 18, 2009 and it was noted that the Veteran was in good spirits, and the Veteran indicated that the program was helpful.  

At his October 2009 VA examination, the Veteran reported that he was going to school one night a week but stated it was difficult because of memory problems.  He stated he still had his job as a machine operator, where he was making tubing; however, he had not worked since August 2009 while on leave of absence for treatment.  The Veteran stated that he recently received a letter indicating that he needed to return to work or he would lose his job.  The Veteran did not believe he could continue to cope with the job as it aggravated his PTSD.  The Veteran reported problems with intense anger, self-isolation, anxiety, difficulty concentrating, memory problems, nightmares, flashbacks, startle response, irritability, and guilt.  He reported having problems in his relationship with his fiancée and difficulty socializing and being close to people.  Since his hospital treatment, he reported some progress and his main goal had been trying to learn how to cope with anger.  However, he noted it was easy to talk about it in the hospital, but hard to do it in the actual situation.  The Veteran indicated he was taking medications for his nerves and they made him feel a little better and less agitated.  

The examination showed the Veteran to be well dressed and groomed appropriately.  Eye contact was appropriate.  No odd mannerisms or speech were noted.  There was no impairment of thought process or communication.  The Veteran denied auditory and visual hallucinations and delusions.  He admitted having occasional suicidal thoughts but denied intent or plans.  He denied homicidal thoughts.  He had guilty and depressed thoughts.  The Veteran was alert and oriented.  He received an MMSE score of 25 out of 30, indicating no significant cognitive issues.  Immediate memory for the recall of 3 items was 3/3, but he could recall only 1 of 3 after 5 minutes.  He could name only 2 of the last 3 Presidents of the U.S.  He could not perform simple calculation, nor could he spell world backwards without making several errors, suggesting mild concentration problems.  The Veteran's immediate and intermediate memory for a short story was poor on both accounts.  He was able to recall only 6 of 21 immediately and 3 of 21 after 5 minutes.  Reasoning and abstracting abilities were intact as measured by interpretation of proverbs and common sense situations.

In the assessment, the examiner noted that the Veteran continued to experience severe symptoms of PTSD.  Since his previous examination, the Veteran felt his symptoms had increased to a point where he was losing control of emotions and was afraid he would act out and harm others.  He also seemed constantly depressed, sad, and periodically experienced suicidal thoughts.  He continued to experience nightmares five times a week and flashbacks 3 or 4 times.  He was anxious and easily agitated.  He found it difficult to be close to people and found it very difficult to socialize normally as he preferred to be alone.  He was easily startled and over reacted to noises and people joking around.  He was passing in school but said it was a struggle.

The examiner indicated that due to the Veteran's PTSD symptoms, such as poor impulse control, startle response, irritability, chronic fatigue, poor concentration, and memory as well as preference to be alone and his dislike for supervision and criticism, he was having much difficulty coping with competitive employment.  The examiner opined that the Veteran might be unable to cope with competitive employment on a regular basis and he would need frequent absences from the work setting, noting this was not possible in most occupations.  The examiner stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, memory, concentration, and mood.  He was assessed a GAF score of 50.

At his June 2012 VA examination, the examiner noted that the Veteran's headaches were secondary to his traumatic brain injury and the other symptoms were secondary to his PTSD and associated depression.  The examiner documented that the Veteran was assessed a GAF score of 40 and had total occupation and social impairment.  The Veteran's PTSD symptoms were noted as severe in the form of daily distressing intrusive memories, nightmares several times a week, significant hyperarousal in the form of anger and irritability, increased startle, hyper-vigilance bordering on paranoia, detachment from others, and isolating from others.  The examiner indicated that these symptoms prevented the Veteran from being able to function in a job setting and that he had not been able to function in a job setting.  He had not been able to work with co-workers or supervisors due to the severity of his PTSD symptoms.  On examination, the Veteran was casually dressed and was anxious and showed some foot tapping.  He showed psychomotor retardation.  His speech was soft and delivered in a monotone.  His thought processes were organized and goal-directed.  There were no current hallucinations, but he did experience flashbacks where he felt he was back in Iraq.  He was not delusional, but was unable to trust people and described hypervigilance bordering on paranoia and increased startle.  His mood was depressed.  His affect was mood congruent, but restricted in range.  He had had chronic suicidal thoughts but was currently in control of his impulses without current suicidal or homicidal ideation or plan or intent.  He was alert and oriented, but got the date wrong.  He was able to name the three recent U.S. Presidents.  He was able to spell "world" forwards, but made errors on spelling it backwards.  He was able to perform simple calculations, but made several errors on serial 7s.  His immediate recall was intact.  He remembered 1/3 objects in 3 minutes.  He had difficulty interpreting proverbs.  He identified apples and bananas as fruit.  He showed fair insight.  His judgment was not impaired at the time.  The examiner further noted that the Veteran was not capable of securing and maintaining any gainful employment as a result of his severe PTSD and associated major depressive disorder and should be considered totally disabled.  Symptoms included: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting name, directions or recent events; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or worklike settings; inability to establish and maintain effective relationships; and suicidal ideation.

Analysis

The Board finds that considering the evidence as a whole, the disability picture prior to June 19, 2012, more nearly approximates that of a 70 percent disability rating.  A rating greater than 70 percent is not appropriate prior to June 19, 2012 because the Veteran did not have total social and occupational impairment.  Although the Veteran clearly had significant disability, he exhibited few of the symptoms noted as applicable for a 100 percent rating or which were equivalent to the type, frequency or severity of symptoms contemplated by the criteria for a 100 percent rating.  The Veteran had some deficiencies in several areas, but the greater weight of evidence demonstrates that it was to a degree that is contemplated by the 70 percent rating assigned.  

Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than 70 percent for the period in question.  While the Veteran may have had some of the criteria for a 100 percent rating, see Mauerhan, supra, the Board concludes his overall level of disability did not exceed the criteria for a 70 percent rating prior to June 19, 2012.  Although the Veteran's speech was noted as slow, monotonal, and halting, his responses were logical.  The Veteran was well dressed and groomed appropriately and his eye contact was appropriate.  There were no odd mannerisms and there was no impairment of thought process or communication.  The Veteran denied auditory and visual hallucinations.  He did admit to having occasional suicidal thoughts, but denied intent or plans, and in any event, none of his clinicians or examiners suggested he was a danger to himself or to others.  He denied homicidal thoughts, but had guilty and depressed thoughts.  He was alert and oriented as to time, person, place, and situation.  There was no evidence of any panic disorder symptoms and no indication of delusional thinking.  He did have problems with memory and his immediate and intermediate memory for a short story was poor on both accounts but there was no suggestion on examination that any memory impairment was severe enough as to be equivalent to forgetting the names of those close to him.  Reasoning and abstracting abilities were intact as measured by interpretation of proverbs and common sense situations.

As to the Veteran's social impairment prior to June 19, 2012, the Board observes he had some social withdrawal or isolation.  That said, the record indicates that he was able to interact with others at times.  As noted, the Veteran worked but was on leave of absence since August 2009 due to treatment.  The October 2009 VA examiner opined that the Veteran might be unable to cope with competitive employment on a regular basis.  During this period, the Veteran indicated he was going to school one night a week but stated it was difficult because of memory problems.

The Board notes that the Veteran was assigned GAF scores of 45, 50, and 51 prior to June 19, 2012 during his March and October 2009 VA examinations and September to December 2009 VAMC domiciliary treatment program.  For reference purposes, the Board reiterates that a GAF score ranging from 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).   GAF scores in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When comparing the assigned GAF scores to the Veteran's actual symptoms and documented impairment, the Board finds that the evidence is consistent with findings of moderate social and occupational difficulty marked by having few friends and conflicts at work and in social settings.  Again, there is no evidence of suicidal ideation, severe obsessional rituals, shoplifting or other legal problems, serious social or occupational impairment marked by having no friends or inability to keep a job. Nonetheless, the lower GAF scores assigned during the period prior to June 19, 2012 are consistent with progressing symptoms (such as the increased frequency of panic attacks and anger outbursts) which approach the more severe symptoms contemplated for GAF scores ranging from 41 to 50, and, which are consistent with the assignment of a 70 percent disability rating under the General Formula. Accordingly, the Board finds that the GAF scores assigned prior to June 19, 2012 are essentially consistent with the assignment of a 70 percent disability rating.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe he meets the criteria for the next higher disability rating, his complaints and the medical findings do not meet the requirements for the next higher rating. 

Based upon the foregoing evidence and analysis, the Board finds that the demonstrated symptomatology associated with the Veteran's PTSD during the period prior to June 19, 2012 is consistent with a 70 percent disability rating.  To that extent, this appeal is denied.

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

The Board notes that the rating criteria for PTSD specifically contemplates the impact of any symptoms on industrial capacity.  Moreover, the rating criteria do not limit the evaluation of the disorder to any particular manifestations.  Consequently, the symptoms associated with the Veteran's PTSD are clearly contemplated by the rating criteria, and extraschedular consideration thus is not warranted.  Id.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 5342 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99. 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013). 

Bilateral Foot Disabilities

Active duty service treatment records do not show complaints, treatment, or diagnosis of a bilateral foot disability to include heel spurs or tendinitis.  However, service treatment records do show a diagnosis of bilateral heel tendonitis in April 2007 while the Veteran was in the National Guard.  

VA outpatient treatment records dated 2007 to September 2010 show complaints of foot pain diagnosed as bilateral heel spurs in June 2009.

Statements from friends D.H., C.J., M.A., R.B., and S.B. received in February 2010 describe how the Veteran's foot condition affects his daily living.  

At a November 2010 VA examination, the examiner noted that the claims file was not available for review.  The Veteran reported that when he was called up for active duty in February 2003 and was sent to Iraq, he began having pain in both feet.  He stated that it was always worse in the morning and the pain was in the posterior calcaneal area somewhat to the medial side and also with radiation up the back of his foot.  He reported seeing the medics and he intermittently had flare-up episodes and would usually be placed on bed rest for 2 to 3 days before returning to his duties.  The Veteran believed that his boots were causing the problems.  The Veteran reported stiffness, swelling, and occasional increased temperature in both feet.  He had fatigability and lack of endurance in both feet.  The Veteran stated he had pain at rest.  He also had pain with standing which was worse and pain with walking which was worse.  It was noted that the Veteran was being followed by the podiatry department at the VA hospital and did stretching exercises and wore inserts in his shoes.  

After examination, the examiner's impression was of bilateral Achilles tendinitis by history and physical examination.  X-ray reports showed posterior calcaneal spurs at the insertion of the Achilles tendon.  The examiner noted that according to X-ray reports in 2009, the reports showed an increase in size or development of the posterior calcaneal spurs since X-rays which were made in 2007.  The examiner opined that it was less likely than not that the Veteran's bilateral heel condition was related to or caused by the period of active duty status from February 2003 to May 2004.

At his February 2012 Board hearing, the Veteran testified that he did not have a problem with heel spurs prior to his entry on active duty.  He stated that when he started wearing his boots more often, he began to experience problems with his feet.  When he got to Iraq, and was carrying a pack weighing thirty to forty pounds he constantly had pains up his leg and in to his feet.  The Veteran testified that he went to the medic and was placed on a soft shoe profile.  He also indicated that the problems he encountered with his feet in Iraq continued until the present.

A February 2012 letter from a VA physician who had treated the Veteran for his bilateral heel spurs since 2006 opined that it was at least as likely as not that the Veteran's diagnosed bilateral heel spurs began while he was on active duty between April 2003 and April 2004.  The VA physician noted that a review of the literature shows that heel spurs form in response to pressure and stress over the heel such as the time the Veteran was wearing military boots when deployed to Iraq.  The VA physician indicated that his professional opinion was based on a review of the Veteran's VA and military records as well as by statements made by U.S. Army medics who treated the Veteran while in the military.  

At a June 2012 VA examination, the Veteran reported that he continued to have pain in his heels and Achilles tendons.  X-rays of the left foot showed significant increase in the size of the calcaneal spur at the site of insertion of Achilles tendon.  The right foot X-ray showed slight increase in size of spurring at the site of insertion of the Achilles tendon.   

Analysis

The Board has considered the Veteran's testimony and finds it is competent, credible, and sufficient to establish the occurrence of a foot condition between April 2003 and April 2004 while in combat in Iraq.  In this regard, his DD Form 214 notes that the Veteran served as a combat engineer and service treatment records show that while serving in Iraq he was involved in an IED attack in October 2003.  Thus, his assertions are consistent with the circumstances of his service.  Even though a bilateral foot condition was not specifically noted in his active duty service treatment records, his combat status is sufficient to establish an injury during service.  38 U.S.C.A. § 1154(b). 

In addition to a credible history of in-service symptoms and treatment, the evidence of record establishes a current bilateral foot disability of heel spurs and tendinitis.  Since the February 2012 opinion from the VA physician has clarified that the Veteran's current complaints of bilateral heel spurs are as likely as not related to his credible and documented reports of bilateral heel pain while in service, the Board finds that the evidence in this case is at least in equipoise with regard to the merits of the Veteran's claim for service connection on a primary basis.  Therefore, the benefit-of-the doubt doctrine applies and thus the Veteran's claim of entitlement to service connection for bilateral heel spurs, currently diagnosed as bilateral heel spurs with tendinitis, is allowed.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A 70 percent disability evaluation for the Veteran's PTSD is restored, effective the date of the reduction.

Entitlement to an initial rating in excess of 70 percent for PTSD prior to June 19, 2012, is denied.



Entitlement to service connection for bilateral heel spurs is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


